BEER, Judge,
dissenting in part.
I agree with the majority’s conclusion regarding appellants’ failure to carry the burden of affirmatively proving contributory negligence and, accordingly, agree that the judgment should be affirmed. However, I respectfully dissent from the affirmation of the award in the amount of $45,-000. I do not feel that the medical testimony regarding the effect of Mr. Guidry’s slip and fall on his preexisting condition supports a conclusion that his condition was either seriously aggravated thereby or that it was aggravated for anything more than a brief period of time. Because of this, I find the award to be manifestly excessive and am of the view that it should be reduced to $10,000.